TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 26, 2014



                                       NO. 03-14-00444-CV


                                 Taps Motors, L.L.C., Appellant

                                                  v.

                                     Denise Estrada, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on March 19, 2014. Having

reviewed the record, it appears that the appellant has failed to file a brief, has not prosecuted its

appeal and did not comply with a notice from the Clerk of this Court. The appeal is thus subject

to dismissal. Therefore, the Court dismisses the appeal for want of prosecution. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.